Citation Nr: 0835819	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to degenerative disc disease (DDD) of the lumbar 
spine.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The veteran's appeal also originally included applications to 
reopen claims for service connection for a right and left 
knee disorder.  In July 2007, the Board reopened the 
veteran's claims for service connection for a right knee 
disorder and left knee disorder and remanded all issues for 
further development. By a July 2008 rating decision, the AMC 
granted service connection for a right knee disorder and a 
left knee disorder.  As such, the remaining issue before the 
Board is noted on the title page.


FINDING OF FACT

DDD of the lumbar spine is not shown by competent medical 
evidence to be related to service.


CONCLUSION OF LAW

Service connection for DDD of the lumbar spine is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in September 2004 and August 2007 
and the claims were readjudicated in a July 2008 statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations and obtained medical opinions as to the etiology 
the disability on appeal.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he has a lumbar spine disability 
which he attributes to an injury in service.

Service treatment records show that in November 1991, the 
veteran complained of low back pain after falling on deck a 
few days before.  He described having radiating pain over the 
left thigh and leg, but denied numbness, bowel or bladder 
symptoms or paresthesias.  Physical examination revealed mild 
tenderness to palpation over the L3-L4 region without 
crepitus or bruising.  The veteran was diagnosed as having 
lumbar strain.  The discharge examination did not reflect any 
back-related complaints or diagnoses.

Post-service medical treatment records show that in April 
2003, the veteran underwent surgery for lumbar disc disease.

The veteran underwent VA examination in October 2005 and was 
diagnosed as having lumbosacral disc disease.  The examiner 
noted that the veteran was treated for a back injury during 
service; however, an MRI was not taken.  The examiner felt 
that without an MRI report, it would be speculation as to 
whether the veteran had a disc injury at the time of his in-
service back injury in 1991.  The examiner stated that it was 
not unusual for people to have a disc injury with no MRI done 
at the time and then several years later it is confirmed.

The Board remanded the case in July 2007 for another VA 
examination and opinion to resolve the question of whether 
the veteran's current low back disability was related to his 
in-service back injury.

The veteran underwent a VA examination in June 2008 and was 
diagnosed as having recurrent disc herniation at L4-5 and L5-
S1, status post decompression in 2003.  The examiner 
commented that chronicity was not established in service and 
there was no radiation of pain in the leg.  Based on the 
veteran's reported history and the service medical records, 
the examiner concluded that the veteran's lumbar strain was 
self-limiting in service.  The examiner continued to explain 
that the veteran had disc herniations around the year 2000, 
which brought on the radicular symptoms and which led to 
surgery.  The examiner felt that these two events were not 
related and that the current back situation was not related 
to service.

The medical evidence shows that the veteran has been 
diagnosed as having DDD of the lumbar spine; however, the 
evidence fails to show that the disorder was incurred in or 
aggravated during service.  The October 2005 VA examiner was 
unable to provide the nexus opinion without resorting to 
speculation.  The Board notes that the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  On the other 
hand, the June 2008 VA examiner concluded that the veteran's 
current back disorder was not related to his military 
service.  In the absence of competent medical evidence 
linking DDD of the lumbar spine to service, service 
connection must be denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that DDD of the lumbar spine was incurred in or 
aggravated by service.  Therefore, service connection for DDD 
of the lumbar spine must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for DDD of the lumbar spine is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


